Affirmed and Opinion Filed June 8, 2022




                                     In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00289-CV

               WESTLEY RISHER, Appellant
                         V.
   MARQUETTE TRANSPORATION COMPANY GULF INLAND LLC,
                       Appellee

                   On Appeal from the 189th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-51981

                       MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Garcia
      This is a maritime case in which the trial court granted Marquette

Transportation Company’s motion to dismiss Westley Risher’s case against it

pursuant to a forum-selection clause in Risher’s employment contract. In a single

issue, Risher argues the trial court erred because the agreement was an

impermissible venue selection agreement rather than a forum-selection agreement.
For the reasons that follow, we affirm the trial court’s order.1

                                          I. BACKGROUND

        Pursuant to the terms of his employment with Marquette, Risher signed an

agreement entitled “Venue Selection Agreement.” The clause at issue in the

agreement provides, in pertinent part:

        A.      Agreed Upon Venues and Process.
         . . . all parties agree that any legal action seeking relief for a covered
        dispute must be filed in either (1) the United States District Court for
        the Western District of Kentucky, or (2) the McCracken County Circuit
        Court in Paducah, Kentucky.

The agreement further provides:
        B.      Covered Disputes.

        This venue selection agreement . . . will cover all matters directly or
        indirectly related to your recruitment/potential employment,
        employment, or possible termination of employment, including, but not
        limited to, claims involving laws against discrimination whether
        brought under federal and/or state law, and/or personal injury
        claims/Jones Act claims or tort claims of any type, against Marquette
        or any of its current/former employees, supervisors, officers or
        directors.

        Risher subsequently claimed that he was injured while working aboard one of

Marquette’s vessels and filed suit against Marquette in Harris County, Texas.




    1
       This case was transferred to us from the Fourteenth Court of Appeals in Houston pursuant to a docket-
equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001. Because
this is a transfer case, we apply the precedent of the Fourteenth Court of Appeals to the extent it differs
from our own. See TEX. R. APP. P. 41.3.




                                                   –2–
Risher’s petition alleged Jones Act negligence, unseaworthiness, and maintenance

and cure claims against Marquette.

        Marquette moved to dismiss Risher’s claims pursuant to the agreement’s

requirement that the dispute be filed in Kentucky, and then answered subject to its

motion. Risher responded, arguing that Marquette waived its right to seek dismissal

by filing a Vessel Owner’s Limitation of Liability Action in federal court. 2

Marquette replied that there was no waiver and the agreement is a forum- selection

agreement requiring dismissal of the Harris County case.

        The trial court conducted a hearing. Risher did not argue waiver as he had

done in his response. Instead, he argued that the agreement is an impermissible venue

selection agreement. Because this argument was raised for the first time at the

hearing, the court allowed the parties to submit additional briefing.

        After the parties submitted additional briefing, the court conducted another

hearing. When the hearing concluded, the court granted Marquette’s motion to

dismiss without prejudice. This appeal followed.

                                          II. ANALYSIS

        In a single issue, Risher argues the trial court’s dismissal was erroneous

because a venue selection agreement is unenforceable under Texas law. We review


    2
      A Limitation of Liability proceeding is a special proceeding where a federal court sits in admiralty
and limits a claimant’s potential recovery to the value of the petitioner’s interest in the vessel. See 46 U.S.C.
§ 30501, et. seq.; Rule F of the Supplementary Rules for Certain Admiralty and Maritime Claims of the
Federal Rules of Civil Procedure.


                                                     –3–
the merits of a motion to dismiss de novo. See Bethel v. Quilling, Selander, Lownds,

Winslett & Moser, P.C., 595 S.W.3d 651, 654 (Tex. 2020); see also Wooley v.

Schaffer, 447 S.W.3d 71, 76 (Tex. App.—Houston [14th Dist.] 2014, pet. denied).

      “When a state court hears an admiralty case, that court occupies essentially

the same position occupied by a federal court sitting in diversity: the state court must

apply substantive maritime law but follow state procedure.” In re OSG Ship Mgmt.,

514 S.W.3d 331, 344 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (quoting

Maritime Overseas Corp. v. Ellis, 971 S.W.2d 402, 406 (Tex. 1998)). Thus, in a case

arising under federal general maritime law, federal law determines the enforceability

of the forum selection clause. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585,

590 (1991).

      Under maritime law, forum-selection agreements are presumptively valid and

are enforced unless the party seeking to avoid the agreement shows that

enforceability “would be unreasonable” or against “a strong public policy of the

forum in which suit is brought.” M/S Bremen v. Zapata Offshore Co., 407 U.S. 1,

10, 17–18 (1972). Here, Risher’s argument that the agreement is void as against

Texas public policy implicates the latter.

      Risher contends that the agreement’s generous use of the word “venue”

indicates that it is a venue selection agreement. We disagree.

      The Fourteenth Court of Appeals considered and rejected a similar argument

in OSG. See OSG, 514 S.W.3d at 336. In that case, appellant argued that an

                                          –4–
agreement designating “a federal court located in Hillsborough County, Florida, or

alternatively, a state court of competent jurisdiction located in Hillsborough County,

Florida” constituted an unenforceable venue selection agreement. Id. The court

noted that “[n]ot all agreements can be neatly labeled as selecting a forum or a venue.

Some agreements select both.” Id. at 337. The court concluded that the agreement

also included a forum selection clause because “the choice . . . to select a county in

the State of Florida as the proper venue necessarily implies that [the parties] chose

the State of Florida as the forum for a suit . . . .” Id.; see also In re Morice, No. 01-

11-00541-CV, 2011 WL 4101141, at *1 (Tex. App.—Houston [1st Dist.] Sept. 15,

2011, orig. proceeding) (mem. op.) (selection of New York county implied selection

of New York state as the forum for suit).

      Texas courts routinely enforce agreements selecting foreign fora as valid

forum-selection clauses, regardless of whether the agreement specifies a particular

venue in the chosen forum. See In re Nationwide Ins. Co. of Am, 494 S.W.3d 708,

717 (Tex. 2016) (enforcing forum-selection clause requiring suit to be filed in

Franklin County, Ohio); In re Int’l Profit Assocs., 274 S.W.3d 672, 674, 680 (Tex.

2009) (enforcing forum selection clause requiring suit in Nineteenth Judicial District

of Lake County, Illinois); SH Salon L.L.C. v. Midtown Mkt. Mo. City, TX LLC, 632

S.W.3d 655, 660 (Tex. App.—Houston [14th Dist.] 2021, no pet.) (enforcing forum

selection clause requiring suit in New York State Supreme Court, Monroe County,

New York).

                                          –5–
      In this case, the parties agreed on a forum—Kentucky—in which disputes

were to be litigated. That the agreement also specifies venue in the designated forum

does not change the character of the agreement from a forum-selection agreement to

a venue selection agreement. Accordingly, the trial court did not err in concluding

that the agreement at issue is a forum-selection agreement requiring dismissal of the

Harris County suit.

      The trial court’s order is affirmed.




                                             /Dennise Garcia/
                                             DENNISE GARCIA
210289f.p05                                  JUSTICE




                                         –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

WESTLEY RISHER, Appellant                     On Appeal from the 189th District
                                              Court, Harris County, Texas
No. 05-21-00289-CV           V.               Trial Court Cause No. 2020-51981.
                                              Opinion delivered by Justice Garcia.
MARQUETTE TRANSPORATION                       Justices Molberg and Reichek
COMPANY GULF INLAND LLC,                      participating.
Appellee

    In accordance with this Court’s opinion of this date, the trial court’s order is
AFFIRMED.

    It is ORDERED that appellee MARQUETTE TRANSPORATION
COMPANY GULF INLAND LLC recover its costs of this appeal from appellant
WESTLEY RISHER.


Judgment entered this 8th day of June 2022.




                                        –7–